 

Exhibit 10.13

 

Churchill Capital Corp
640 Fifth Avenue, 12th Floor
New York, NY 10019

 

September 6, 2018

 

M. Klein Associates, Inc.
640 Fifth Avenue, 12th Floor
New York, NY 10019

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Churchill Capital Corp, a Delaware
corporation (the “Company”) and M. Klein Associates, Inc., a New York
corporation (“MKA”), dated as of the date hereof, will confirm our agreement
that, commencing on the date the securities of the Company are first listed on
the New York Stock Exchange (the “Listing Date”) and continuing until the
earlier of the consummation by the Company of an initial business combination
and the Company’s liquidation (in each case as described in the Registration
Statement on Form S-1 (File No. 333-226928) filed with the Securities and
Exchange Commission) (such earlier date hereinafter referred to as the
“Termination Date”):

 

1.            MKA shall make available to the Company, at 640 Fifth Avenue, 12th
Floor, New York, New York 10019 (or any successor location or other existing
office locations of MKA or any of its affiliates), certain office space,
administrative and support services as may be reasonably requested by the
Company. In exchange therefor, the Company shall pay, on the first day of each
month, MKA the sum of $31,250 per month commencing on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

2.            MKA hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind or nature whatsoever (each, a “Claim”)
in or to, and any and all right to seek payment of any amounts due to it out of,
the trust account established for the benefit of the public stockholders of the
Company and into which substantially all of the proceeds of the Company’s
initial public offering will be deposited (the “Trust Account”), and hereby
irrevocably waives any Claim it presently has or may have in the future as a
result of, or arising out of, this letter agreement, which Claim would reduce,
encumber or otherwise adversely affect the Trust Account or any monies or other
assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

 

 

  

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party, provided that MKA may assign this letter agreement to an affiliate
without the prior written approval of the Company. Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto
with respect to the subject matter described herein and any litigation between
the parties (whether grounded in contract, tort, statute, law or equity) shall
be governed by and construed in accordance with the laws of the State of New
York.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature page follows]

 

 

 

  

  Very truly yours,       CHURCHILL CAPITAL CORP       By: /s/ Peter M. Phelan  
  Name: Peter M. Phelan     Title:  Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:

 

M. KLEIN ASSOCIATES, INC.

  

By: /s/ George R. Schinkel     Name:  George R. Schinkel     Title:  Chief
Financial Officer  

 

[Signature Page to Administrative Services Agreement]

 

 

 